IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                 Assigned on Briefs at Knoxville December 15, 2015


             MARIO HAWKINS v. MICHAEL PARRIS, WARDEN

                    Appeal from the Circuit Court for Lake County
                     No. 14CR10019      R. Lee Moore, Jr., Judge




               No. W2015-00775-CCA-R3-HC - Filed January 12, 2016
                         ____________________________

Petitioner, Mario Hawkins, was convicted of first degree murder in 1996. On December
31, 2014, he filed a petition for writ of habeas corpus, alleging that his judgment was
void because he was not granted pretrial jail credits. The habeas corpus court summarily
dismissed the petition based on petitioner‟s failure to follow the documentary
requirements of the habeas corpus statutes. Following our review, we affirm the
summary dismissal of the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROGER A. PAGE, J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS and D. KELLY THOMAS, JR., JJ., joined.

Mario Hawkins, Tiptonville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Clarence E. Lutz, Senior Counsel,
for the Appellee, State of Tennessee.


                                         OPINION

       Petitioner was convicted of first degree murder in 1996. His direct appeal and
post-conviction proceedings did not inure to his benefit. See Mario Hawkins v. State, No.
M2000-02901-CCA-R3-CD, 2002 WL 1768995 (Tenn. Crim. App. July 31, 2002), perm.
app. denied (Tenn. 2002); State v. Mario Hawkins, No. 01C01-9701-CR-00014, 1998
WL 352095 (Tenn. Crim. App. 1998), perm. app. denied (Tenn. 1999). On December
31, 2014, he filed a petition for habeas corpus relief, alleging that his sentence was illegal
because the trial court did not award the pretrial jail credits to which he was entitled. He
attached a judgment document to his petition that did not have a stamp-filed or entry date.
The habeas corpus court gave petitioner time to file additional documents to support his
claim but eventually dismissed the petition after petitioner did not submit any further
documentation.

       “[T]he grounds upon which habeas corpus relief will be granted are narrow.”
Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004) (citing Dixon v. Holland, 70 S.W.3d
33, 36 (Tenn. 2002)). Habeas corpus relief is available to a petitioner only in the limited
circumstances when the judgment is void on its face or the petitioner‟s sentence has
expired. Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000). “„A void judgment is one in
which the judgment is facially invalid because the court did not have the statutory
authority to render such judgment.‟” Id. (quoting Dykes v. Compton, 978 S.W.2d 528,
529 (Tenn. 1998)). Conversely, a voidable conviction or sentence appears facially valid
and requires the introduction of proof beyond the face of the record or judgment to
determine its deficiency. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999) (citing Dykes,
978 S.W.2d at 529). The proper method for attacking a voidable judgment is by a
petition for post-conviction relief, not habeas corpus. Id. (citing State v. McClintock, 732
S.W.2d 268, 272 (Tenn. 1987)). The court‟s decision with respect to a petition for a writ
of habeas corpus is a question of law that we review de novo without a presumption of
correctness. Hart, 21 S.W.3d at 903.

        In habeas corpus proceedings, a petitioner must establish a void judgment or
illegal confinement by a preponderance of the evidence. Passarella v. State, 891 S.W.2d
619, 627 (Tenn. Crim. App. 1994). A habeas corpus court may summarily dismiss a
habeas corpus petition, without the appointment of counsel and without an evidentiary
hearing, if the face of the record or judgment fails to indicate that the convictions or
sentences are void. Tenn. Code Ann. § 29-21-109; Hogan v. Mills, 168 S.W.3d 753, 755
(Tenn. 2005).

       Tennessee Code Annotated section 29-21-107(a) provides that habeas corpus
petitions must be signed and verified by affidavit. This statute further requires the
petition to state:

       (1)    That the person in whose behalf the writ is sought, is illegally
              restrained of liberty, and the person by whom and place where
              restrained, mentioning the name of such person, if known, and, if
              unknown, describing the person with as much particularity as
              practicable;

       (2)    The cause or pretense of such restraint according to the best
              information of the applicant, and if it be by virtue of any legal
                                            -2-
              process, a copy thereof shall be annexed, or a satisfactory reason
              given for its absence;

       (3)    That the legality of the restraint has not already been adjudged upon
              a prior proceeding of the same character, to the best of the
              applicant‟s knowledge and belief; and

       (4)    That it is first application for the writ, or, if a previous application
              has been made, a copy of the petition and proceedings thereon shall
              be produced, or satisfactory reasons be given for the failure so to do.

Tenn. Code Ann. § 29-21-107(b).

        The habeas corpus court summarily dismissed the petition because of petitioner‟s
failure to attach documentation to support his claim that he should have been awarded
pretrial jail credit. Our review of the record supports the habeas corpus court‟s decision.
However, we must also note that the Tennessee Supreme Court has recently ruled that the
failure to award pretrial jail credits does not render a sentence illegal. State v. Adrian R.
Brown, __ S.W.3d __, __, No. E2014-00673-SC-R11-CD, 2015 WL 7748275, at *9
(Tenn. Dec. 2, 2015). The court stated, “Although pretrial jail credits allow a defendant
to receive credit against his sentence for time already served, awarding or not awarding
pretrial jail credits does not alter the sentence in any way, although it may affect the
length of time a defendant is incarcerated.” Id. Therefore, petitioner is not entitled to
habeas corpus relief.

                                     CONCLUSION

       Following our review of the briefs of the parties, the applicable law, and the
record, we affirm the judgment of the habeas corpus court.


                                                  _________________________________
                                                  ROGER A. PAGE, JUDGE




                                            -3-